Citation Nr: 1109537	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-16 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder resulting from an abnormal gait, claimed as secondary to service-connected bilateral pes planus with calluses and plantar warts.

2.  Entitlement to service connection for a bilateral knee disorder resulting from an abnormal gait, claimed as secondary to service-connected bilateral pes planus with calluses and plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2004 and March 2005 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for chronic low back and bilateral knee disorders.  Unfortunately, a remand is necessary in this case.  Additional development is required as it relates to obtaining private treatment records identified by the Veteran in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

This case was previously before the Board and remanded for additional development in December 2007.  The Appeals Management Center (AMC) was directed, in part, to obtain pertinent private treatment records since December 2006 and associate them with the claims file.  The AMC sent the Veteran a letter in November 2008 and asked him to identify private treatment records subsequent to December 2006.  The Veteran submitted multiple signed and dated authorization and release forms (VA Forms 21-4142) identifying correctional facilities in which he had been treated.  The AMC requested and obtained treatment records for the facilities identified by the Veteran, including the Gulf Correctional Institute/Annex, Taylor Correctional Institute, Central Florida Reception Center (also referred to by the Veteran as the "Orlando Reception Center"), and the South Central Florida Reception Center.  

The AMC also attempted to obtain treatment records from the Lake Correctional Institute and the Hamilton Correctional Institute in letters sent to those facilities in July 2009.  These letters were subsequently returned to the AMC as undeliverable/returned mail due to insufficient addresses.  The AMC made a second attempt to obtain these records in letters sent to the facilities in August 2009, which were not answered.  In a September 2009 letter, the AMC informed the Veteran of its two unsuccessful attempts to locate the treatment records from Lake Correctional Institute and Hamilton Correctional Institute and additionally informed the Veteran that within 30 days he should either provide corrected addresses and/or directly forward the records himself.  The Veteran provided a corrected address for Lake Correctional Institute only, in a release form received in November 2009.  He also submitted a release form for treatment records at the Lake Butler Correctional Institute, (officially known as the Reception and Medical Center (RMC)) in Lake Butler, Florida.  In various statements submitted to VA, the Veteran has indicated that the RMC is a storage facility of sorts that may have archived treatment records.

The AMC/RO has not yet requested the identified records from the Lake Correctional Institute, based on the updated information on the new VA Form 21-4142, nor has it requested the identified records from the RMC.  The Board notes further that in a June 2009 letter received from a health informational specialist at the Gulf Correctional Institute, it was indicated that all inactive files are kept at a warehouse at the following address: RMC Inactive Medical Records, P. O. Box 368 Lake Butler, Florida 32054.  Thus, the Board notes that the AMC's request to the RMC for archived records may also need to include inquiries at this address, as it differs from the one provided by the Veteran in his November 2009 release form.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, ask the Veteran to complete updated authorization and release forms.  Thereafter, obtain the medical records from the Lake Correctional Institute and the RMC in Lake Butler for the periods identified on the Veteran's VA authorization and release forms.  All records obtained should be associated with the claims folder.  If the records are not located, the claims file should be documented accordingly (including all efforts to obtain these records) and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159.

2.  Thereafter, return the claims file to the VA examiner who provided a medical opinion in November 2009.  If that medical provider is not available, another appropriate VA examiner should be contacted.  After reviewing the claims file, the examiner should opine whether the Veteran currently has a low back and/or bilateral knee disability.  If a lower back and/or bilateral knee disability is present, the examiner should comment on whether the disability or disabilities are proximately due to, the result of, or aggravated by the Veteran's service-connected bilateral pes planus.  A rationale for any opinion reached should be provided. 

3.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


